UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6860


LAFAYETTE T. EDWARDS, SR.,

                  Petitioner - Appellant,

             v.

ISLE OF WIGHT CIRCUIT COURT,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00396-GBL-TCB)


Submitted:    October 17, 2008              Decided:   October 29, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lafayette T. Edwards, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lafayette        T.        Edwards,      Sr.,     seeks        to     appeal        the

district     court’s      order        dismissing        without     prejudice           his    28

U.S.C.   § 2254      (2000)       petition         for   failing      to    exhaust           state

remedies.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2000).              A certificate of appealability will not

issue    absent      “a   substantial           showing       of    the         denial     of    a

constitutional       right.”            28    U.S.C.       § 2253(c)(2)          (2000).         A

prisoner     satisfies        this           standard       by     demonstrating               that

reasonable     jurists       would       find       that    any     assessment           of     the

constitutional       claims       by    the    district      court     is       debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have independently reviewed the record and conclude that Edwards

has not made the requisite showing.                          Accordingly, we deny a

certificate     of     appealability           and       dismiss    the         appeal.          We

dispense     with     oral    argument          because       the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED



                                               2